Citation Nr: 0615974	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-14 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on periods of active duty from December 
1945 to November 1947 and from July 1950 to October 1967.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

Claimed residuals of asbestosis and findings of chronic 
obstructive pulmonary disease (COPD) of unspecified etiology 
are first shown more than one year after the veteran's 
separation from service, and are not shown to be related to 
events, disease, or injury during military service.


CONCLUSION OF LAW

Claimed residuals of asbestosis and findings of COPD were not 
incurred or aggravated during active military service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005); M21-1MR Part IV, Subpart ii, Chapter 1, 
Section H, Topic 29.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Service Connection - Asbestosis

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases 
which may occur 10 to 45 years after exposure.  With respect 
to claims involving asbestos exposure, VA must determine 
whether military records demonstrate evidence of asbestos 
exposure during service, develop whether there was pre-
service and/or post-service occupational or other asbestos 
exposure, and determine whether there is a relationship 
between asbestos exposure and the claimed disease.  See M21-
1MR, Part IV, Subpart ii, Chapter 1, Section H Topic 29; DVB 
Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  
The relevant factors discussed in the manual must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos related claim.  See VAOPGCPREC 
4-2000.

The veteran has reported that he worked with asbestos on 
ships which he had been stationed on during active military 
service in the Navy.  Service personnel records demonstrate 
lengthy, honorable service in the Navy, which included duty 
aboard various Navy ships.  Service medical records show no 
complaint, diagnosis, or treatment for any type of 
respiratory disability and show multiple normal chest X-ray 
report findings throughout service.  Evidence of record, 
including the veteran's own statements, indicates that the 
veteran worked in building maintenance at a shipyard, 
performed air conditioning and refrigerator work, and was 
employed as an electrician following his period of active 
military service.  In this case, the Board finds that it is 
unclear from the veteran's service records whether he was 
exposed to asbestos during active service as well as during 
post-service occupational activities.

In this case, the record does not contain an actual diagnosis 
of asbestosis.  A March 2000 X-ray report contained only a 
notation of parenchymal changes "consistent with 
asbestosis" but specifically indicated that pleural plaques, 
pleural thickenings, pleural calcifications, parenchymal 
infiltrates, nodules, and masses were not shown.  
In a September 2003 statement, a private physician stated 
that the veteran suffered from chronic obstructive pulmonary 
disease (COPD) and asbestosis and indicated it was "felt 
that he contracted asbestosis while serving" in the Navy.  
An opinion may be insufficient where it is not shown to have 
been based on clinical data and was not accompanied by any 
other rationale to support the opinion.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999).  In addition, the physician's 
September 2003 medical statement gives no indication that he 
reviewed evidence in the veteran's claims file before issuing 
his opinion.  In Elkins v. Brown, 5 Vet. App. 474, 478 
(1993), the Court rejected medical opinions as immaterial 
where there was no indication that the physician had reviewed 
the claimant's service medical records or other relevant 
documents, which would have enabled him to form an opinion on 
service connection on an independent basis.  Based upon the 
immateriality as well as lack of rationale provided in the 
private physician's September 2003 opinion, the Board finds 
that it considered of less probative than the other competent 
medical evidence of record.
   
The Board assigns great probative value to multiple VA 
examination reports dated in July 2003, August 2003, and 
December 2005 that do not show a diagnosis of asbestosis.  
Pulmonary function tests performed by VA in July 2003 show 
findings of COPD, emphysema, and bronchitis.  A May 2003 VA 
chest X-ray listed an impression of no active pulmonic 
disease.  Asbestosis was not diagnosed by the VA physician 
who conducted the December 2005 examination.  In fact, the VA 
examiner reviewed the veteran's entire claims file and opined 
that there was no evidence of exposure to asbestos seen on 
the veteran's chest X-ray and pulmonary function tests in his 
December 2005 report.  

Service connection requires the diagnosis of a current, 
chronic disability.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  The veteran has reported that he has asbestosis, 
but that he is not receiving treatment for it.  The veteran's 
lay statements are not competent evidence of diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  The preponderance 
of the competent medical evidence establishes that the 
veteran does not have a current disability of asbestosis.

Even assuming that the veteran was exposed to asbestos during 
service and currently suffers from asbestosis, competent 
medical evidence of record does not indicate that there is a 
relationship between the veteran's claimed asbestos exposure 
in service and his current claimed disability of asbestosis.  
Further, the Board acknowledges that the veteran suffers from 
a current respiratory disability of COPD.  However, in the 
December 2005 VA examination report, it was noted that the 
veteran suffered from COPD as well as severe small airway 
obstruction due to previous long-term cigarette smoking.  

Finally, the Board notes that the veteran's representative 
argued that the veteran's December 2005 examination did not 
include a biopsy of the lungs for a "definitive 
determination as to whether asbestos is present".  Multiple 
VA treatment providers have determined that the veteran does 
not suffer from asbestosis using appropriate diagnostic 
testing, including chest X-rays and pulmonary function tests.  
None of the veteran's treatment providers, VA or private, has 
determined that an invasive lung biopsy procedure is required 
to evaluate the veteran's claimed disability. 

As the preponderance of the evidence is against finding that 
the veteran's claimed disability of asbestosis developed due 
to alleged asbestos exposure during active service, the 
veteran's claim for service connection for asbestosis must be 
denied.  Consequently, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107 (West 2002).  

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In the present case, a substantially complete application for 
the veteran's service connection claim was received in April 
2003.  Thereafter, in an August 2003 rating decision the RO 
denied the veteran's claim for entitlement to service 
connection for asbestosis.  

Letters dated in May 2003 and November 2004 from VA as well 
as the March 2004 statement of the case (SOC) issued by the 
RO complied with the four notice requirements listed above.  
Moreover, to the extent that the veteran was not specifically 
advised to submit any pertinent evidence in his possession by 
these letters, he was given the text of 38 C.F.R. § 3.159 in 
the March 2004 SOC.  Consequently, he was aware of this 
provision.  

VA provided notice to the veteran both before and after the 
August 2003 rating action was promulgated.  Nevertheless, the 
Board finds that any defect with respect to the timing of the 
notice requirement was harmless error.  Notice was provided 
by VA, and the content of the notice fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005), and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as discussed above.  Further, after the notice 
was provided, the case was readjudicated in the February 2006 
SSOC.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Therefore, the Board finds no 
defect in notice that results in any prejudice to the 
veteran.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Moreover, the veteran has not shown or alleged any prejudice 
in the content of the notice concerning this issue.  

Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In this case, the veteran was given notice of what type of 
information and evidence was needed to substantiate his 
service connection claim for asbestosis, but was not given 
notice of the type of evidence necessary to establish 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question not addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection, any questions as to 
the appropriate disability ratings or effective dates to be 
assigned are rendered moot.  

As for VA's duty to assist a veteran, the veteran's available 
service medical and personnel records, private treatment 
records, VA examination reports, and VA treatment records 
have been obtained and associated with the file.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disability) records exist that have not been 
obtained or attempted to be obtained.  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  The veteran was provided with multiple VA 
examinations to evaluate his claimed respiratory disability.    
VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claim 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claim.  See 38 C.F.R. 
§ 3.159(d) (2005).


ORDER

Entitlement to service connection for asbestosis is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


